SteyeNS, J.
(dissenting). As I understand the majority opinion, my brethren strike down chapter 239, Laws of 1808, for the sole reason that it violates section 112 of the Constitution. The two sentences quoted in the majority opinion as being contravened by the statute in question are the following:
“Taxation shall be uniform and equal throughout the state. . . . Property shall be assessed for taxes under general laws, and by uniform rules.”
While the majority opinion quotes the first sentence as being in point, it is not stated how and in what manner a new assessment for Lincoln county would possibly violate either the uniformity or equality guaranteed by the Constitution. The reasoning of my Brethren is founded upon the assumption that the statute under review is a special and not a general law, and that any special law “for the assessment of taxes” violates “both of the rules prescribed by the Constitution.” The only controversy or possible . doubt about the constitutionality of this act can arise, and can only arise, from the interpretation of the words, “property shall be assessed for taxes under general laws.” 'What then is the meaning of this language as employed by the framers of our organic law? What is the object sought to be attained by this sentence? In my judgment this language does not forbid a special reassessment or new assessment of property in any county, whose assessment rolls prove to be erroneous^ and imperfect. The language here employed by the framers of the Constitution is in. reference to “property” — the taxable property of our state shall he assessed for taxes under general laws and by uniform rules. It does not control the time when assessment shall be made. The object of this constitutional provision was to apply the same general scheme of taxation over the entire state, to adopt uniform rules applicable throughout the entire confines of our commonwealth. ■ By these uniform rules property was to be valued for taxation. The purpose *68was to provide the same yardstick- by which the obligation of all taxpayers in Mississippi must be measured. The assessing of property for taxation is the work of a constitutional officer, an assessor, in each county. In making the assessment the assessor under the constitutional plan must apply the yardstick without discrimination, and must proceed “under general laws and by uniform rules.” The general laws here referred to control the assessor and the board in the method of listing, classifying, valuing, and equalizing. These general laws and uniform rules have been provided by our legislature, and now appear as chapter 122 of the Code on “Revenue.” The act under review authorizes a new assessment of lands in Lincoln county, and when the assessor by virtue of this act proceeded to make a new assessment, he did so under the general laws and in accordance with the uniform rules guaranteed by the Constitution. The very act in question, expressly provides that the new assessment is to be made, returned, received and approved by the board “in the same manner and form as required by chapter 122 of the Mississippi Code of 1906, for regular land assessments,” and by section 4 of the act it is expressly provided that the assessor “shall assess the land in said county, complying in all respects with tlie law governing general land assessments in this state.”
There is not the slightest intimation in this record that the assessor did not conform to the general laws and uniform rules so jealously guarded by the majority opinion. On the contrary, it is conceded that the new assessment was made, filed, and approved in strict accordance with our revenue laws. The Constitution only provides that property shall be assessed under general laws; the majority opinion goes further, and declares, in effect, that all land must be assessed at one general time. The effect of this opinion is to nullify the entire land assessment roll of Lincoln county for the year in question and to invalidate all tax sales made there*69under, both to the state and to individuals. Kesults so drastic and far-reaching ought not to follow an honest effort on the part of the legislature to perfect an erroneous assessment in any county. The legislature did not here enact any new method of assessing property. It did not add one jot or one tittle'to the general rules whereby property was to be assesseed. In proceeding with his work the assessor made use of the same lists or statements upon which each taxpayer rendered an account of all his taxable real estate in Lincoln county; these lists used by the individual taxpayers were the same lists used by taxpayers everywhere in Mississippi; the assessor transcribed from these lists to the assessment roll the description and valuation of property in the same way that every other assessor in Mississippi proceeds to do when the regular assessments are made. The roll is filed with the board of supervisors and approved'by them at the meeting provided by the general laws, and in the consideration of this land roll there was a revenue session of the board at which every taxpayer had the opportunity to object or to seek equalization in accordance with the general statutes on the subject. The taxpayer in giving in his property- for assessment and the boárd in equalizing the assessments in this case are presumed to have assessed land “at its true value” in accordance with the constitutional scheme. No one is here complaining that his land was assessed for more than it was worth at the time. the new assessment was made. There is no showing here whatever that any taxpayer was hurt. The entire roll is here struck down as having been made' and approved without authority of law. The majority opinion is based on lack of power, and not on the method in which the roll was made up.
In squaring the act with the Constitution, it is elementary that all doubts should be resolved in favor of the statute. It should be remembered also that in- all matters of taxation the legislature when it acts within *70constitutional limits is supreme. This is the express holding of our court in Street v. Columbus, 75 Miss. 822, 23 So. 773. Our court has also declared that the legislature has large discretion in carrying out the constitutional scheme that taxes be equal and uniform, and that unless the legislature has plainly violated the Constitution the courts should not intervene. Vicksburg Bank v. Worrell, 67 Miss. 47, 7 So. 219. Instead of resolving every doubt in favor of the act here under review, my Brethren, in my judgment, stick in the bark, and so construe the language of our Constitution as to deny altogether the right of the legislature to come to the relief of any county whose assessments for any reason are palpably erroneous and imperfect. The very statute here attacked declares in its preamble that:
“The present land assessment of Lincoln county is so erroneous and imperfect as to cause inconvenience, unnecessary trouble, and financial loss to the state, and to the taxpayer in such county. ’ ’ •
The legislature found, as a matter of fact, that this condition existed, and if such was in fact the condition, then I assert that the constitutional scheme for assessing lands in Lincoln county was being thwarted and defeated by an imperfect assessment, and instead of the special act here questioned being in contravention of the constitutional scheme, it was designed to carry out and perfect, and did perfect, the constitutional-plan of taxation, securing to all the taxpayers of Lincoln county that equality and uniformity safeguarded by our organic law. An exigency had arisen in Lincoln county, as it is liable to arise in any county, and in meeting this exigency — this admitted defect in the assessment— the legislature had the undoubted right to act. The land roll is merely the evidence of a valid land assessment. The assessing of land under general laws and by uniform rules is one thing, and a roll evidencing that assessment is another. Section 112 was never designed to forbid the getting up of a new assessment roll in any *71county. The legislature has so construed this section of the Constitution, and a construction which the legislature, as a co-ordinate branch of the government, has placed upon this section is entitled to some weight. Reference to the Acts of the legislature of 1916 will disclose, I think, special acts authorizing a new assessment for Covington, Jones, Pearl River, and Quitman counties. If these counties thus authorized to make new assessments have acted under the power thus conferred, then their labor, under the majority opinion, has been in vain; and the effect of the majority holding in this case will be to plunge into chaos the revenue laws of many counties and vitiate many a tax sale in Mississippi.
Equality and uniformity was securely guaranteed by the Constitution of 1869 (article 12 section 20) yet our court held that the legislature had the right to pass curative statutes validating an irregular or void assessment. Vaugan v. Swayzie et al., 56 Miss. 704. If the legislature could have cured by statute an irregular assessment without violating the spirit of equality and uniformity, then it certainly should have the right by statute to order a new assessment in any county to accomplish the same salutary purpose. In fact the right of the state to order or require a reassessment is recognized by all the authorities that have been brought to my attention. Mr. Cooley in his work on Taxation (3d Ed.), vol. 1, pp. 526, 527, says:
“The method of curing defects by reassessment of the tax is less open to abuse than any that has "hitherto been mentioned. Whether this be done'by general law, which shall provide for all cases in which tax proceedings prove invalid, and authorize the same tax to be imposed on the persons or property that ought to be charged therewith, by proceedings begun de novo, or on the other hand, shall assume the f-orm of a special law providing for the like reassessment in any particular case, it is scarcely possible that it should cause serious injustice beyond what is incident to all tax legis*72lation. In the new proceedings the party concerned will have the opportunity to watch the various steps, and to he heard in review of them, that he has.in' any case, and he will be precluded by nothing that has taken place in the proceedings which have proved abortive. The reassessment will he for the purpose merely of enforcing against him a duty which he was likely to evade, by reason of the nonfeasance or misfeasances of the officers who ought to have enforced it; and, as the new proceeding will give him the same opportunity - of being heard that is given in other cases, and will he conducted on principles that operate generally, he has no reasonable ground of complaint.”
This right to reassess is recognized also by the general statutes (section 4299 to 4301, inclusive, of the Code of 1906) authorizing hoards of supervisors to order a reassessment of lands in any case where the land assessments are, in the judgment of the board, erroneous and improper. The majority opinion does not comment upon these statutes or state in what cases the same would he applicable. It would appear that these statutes, however, could not have been availed of by Lincoln county in the present instance. I take it that these sections of the Code only apply during the year when a general new assessment of real estate is being made, and only in the case where the asssessor brings in a new roll that is manifestly erroneous and improper. In that case instead of accepting and approving the imperfect new roll — a botched job — the board either on the first Monday of July or the first Monday of August of that year, and that year only, may order a reassessment, to he completed in such time as the board may direct, not exceeding ninety days. If I am correct in the assumption that these Code sections have no application except during the year when a new assessment of real estate is being made over the entire state, then a comity after once approving an assessment roll could not, without a special act, bring in *73a new assessment of real estate in a year intervening between the dates of . the regular land assessments. In addition to the fact that’ the hoard may sometimes, by inadvertence or otherwise, approve an improper land roll, new conditions may arise, and frequently do arise, in a rapidly developing country, requiring many changes of assessments. Much valuable land is frequently subdivided in cities and towns, and the small parcels acquired by various individuals. Conditions are changed also by multiplied improvements and transfers. These changes would naturally aggravate the situation presented by an admittedly erroneous and improper roll. If the property, of the taxpayer is assessed at its true value and the same rate is applied against him that is being applied against all taxpayers generally, then he ought not to complain. The constitutional rights of a taxpayer must be bottomed upon something substantial. The reassessment is in the interest of the taxpayer. It is designed to bring in for assessment valuable property that is escaping taxation, and otherwise to correct a known evil. Under such circumstances a reassessment is designed to secure the very equality* and uniformity provided for by section 112 of the Constitution. It is not impossible for the land rolls of a. county to be destroyed, lost, or stolen. Under the majority holding the legislature would absolutely be without power to supply the missing rolls by means of a new assessment. The Constitution does not require that all property shall be assessed at one general time. It is an admitted fact that personalty is assessed more frequently than real estate.
For the reasons indicated, this case should be reversed.
HoldeN, J., concurs in this dissenting opinion.